DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed February 8, 2022.  Applicant has amended claim 31.  New claim 47 has been added.  Currently, claims 31-47 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210611 and 20211103.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 31 and 33-46 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valpey, III et al, U.S. Patent No. 6,762,162, is maintained for the reasons of record.

The rejection of claim 32 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valpey, III et al, U.S. Patent No. 6,762,162, is withdrawn.

                                           NEW GROUNDS OF REJECTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In instant claim 1, the limitation “1.0% wt-% of a wax” should be amended to recite “1.0 wt-% of a wax”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valpey, III et al, U.S. Patent No. 6,762,162.
Valpey, III et al, U.S. Patent No. 6,762,162, discloses an acidic hard surface cleaner comprising a quaternary ammonium biocide, a cationic polymer, and a surfactant (see abstract).  It is further taught by Valpey, III et al that the composition contains 0.05-10% by weight of an organic solvent, such as glycol ethers (see col. 3, lines 30-40), optionally a wax (see col. 3, lines 47-54), a cationic acrylate emulsion polymer (see col. 3, line 65-col. 4, line 17), and surfactants, such as nonionic ethoxylates and fluorosurfactants (see col. 4, lines 25-46), per the requirements of the instant invention.  Specifically, note Formulae A-M, which contain about 87% by weight of deionized water, about 1.77% by weight of a wax, about 1% by weight of various surfactants, about 7% by weight of an emulsion polymer, and adjunct ingredients.  Therefore, instant claim 47 is anticipated by Valpey, III et al, U.S. Patent No. 6,762,162.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce .

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that Valpey, III et al, U.S. Patent No. 6,762,162, requires 1.77% by weight of a wax, whereas the instant claims require 0-1% by weight of a wax.  Although the examiner agrees with applicant on this point, the examiner asserts that the wax component is an optional ingredient in the instant claims (i.e. 0% by weight), and therefore is not required.  Furthermore, the examiner respectfully maintains that the composition disclosed in Valpey, III et al is drawn to a hard surface cleaning composition (see col. 1, lines 15-20), and that the wax component is an optional ingredient that may be used in floor cleaners (see col. 3, lines 46-54).  Accordingly, the examiner asserts that this disclosure of Valpey, III et al clearly indicates that their hard surface cleaning composition does not have to contain a wax (i.e. 0% by weight), per the requirements of the instant claims.
Applicant further argues that Valpey, III et al, U.S. Patent No. 6,762,162, requires between 6-7% by weight of a polymer in their floor cleaning polymer, whereas instant claim 31 requires 0.2-3% by weight of a resin.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Valpey, III et al discloses that their cleaner contains 1% by weight of a cationic polymer (see col. 3, lines 55-60), per the requirements of the instant claims.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 22, 2022